Name: Commission Regulation (EEC) No 516/83 of 1 March 1983 on the delivery of various consignments of skimmed-milk powder as food aid
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 8 . 3 . 83 Official Journal of the European Communities No L 62 / 1 I (Acts whose publication is obligatory) COMMISSION REGULATION (EEC) No 516 / 83 of 1 March 1983 on the delivery of various consignments of skimmed-milk powder as food aid THE COMMISSION OF THE EUROPEAN COMMUNITIES , whereas , in particular , the periods and terms for delivery and the procedure to be followed by the intervention agencies to establish the costs arising therefrom should be laid down : Having regard to the Treaty establishing the European Economic Community , Having regard to Council Regulation (EEC) No 804 / 68 of 27 June 1968 on the common organization of the market in milk and milk products (*), as last amended by Regulation (EEC) No 1183 / 82 ( 2 ), and in particular Article 7 ( 5 ) thereof, Whereas Article 2 (2 ) of Regulation (EEC) No 1037 / 82 specifies that , provided the normal development of prices on the market is not disturbed, the supply of skimmed-milk powder as food aid shall be ensured by the buying in of skimmed-milk powder on the Community market if the quantities available from public stocks are insufficient to meet the required amount or if they do not have the characteristics necessary for their particular destination; whereas skimmed-milk powder should now be bought on the open market to secure the necessary supplies , the condition in respect of quality being fulfilled and the quantities involved not being so large as to disturb the normal development of prices on the market ; Having regard to Council Regulation (EEC) No 1037/ 82 of 26 April 1982 laying down general rules for the supply of skimmed-milk powder to certain developing countries and specialized bodies under the 1982 food-aid programme ( 3 ), and in particular Article 6 thereof, Whereas the size of the food-aid programme calls for a discontinuous series of deliveries and the time normally needed to carry out a delivery is several months ; whereas the Commission will probably have cause during the 1982 / 83 milk year to fix maximum amounts for deliveries due to be made during the 1983 / 84 milk year ; Whereas , under the food-aid programmes adopted by the Council Regulations specified in Annex I , certain recipient third countries and agencies have requested delivery of the quantity of skimmed-milk powder set out therein ; Whereas , therefore , delivery should be affected in accordance with the rules laid down in Commission Regulation (EEC) No 303 / 77 of 14 February 1977 laying down general rules for the supply of skimmed-milk powder and butteroil as food aid ( 4 ), as last amended by Regulation (EEC ) No 3474 / 80 ( s ); Whereas , given the foregoing and the close link between the market price of butter and skimmed-milk powder on the one hand and the intervention prices for these products on the other , it is likely that potential suppliers will hold back until the Council's decisions on common agricultural prices and agri-monetary measures are known ; whereas past experience has shown that , in such a situation of uncertainty , several potential suppliers prefer not to submit tenders or submit them on the basis of inaccurate or differing forecasts , hence taking the risk that their tender will either not be accepted or involve them in serious losses leading them ( s ) OJ No L 148 , 28 . 6 . 1968 , p. 13 . ( 2 ) OJ No L 140 , 20 . 5 . 1982 , p. 1 . ( 3 ) OJ No L 120 , 1 . 5 . 1982 , p. 5 . ( «) OJ No L 43 , 15 . 2 . 1977 , p. 1 . ( 5 ) OJ No L 363 , 31 . 12 . 1980 , p. 50 , No L 62/2 Official Journal of the European Communities 8 . 3 . 83 to withdraw later from a transaction in which they have been named as successful tenderer or contracting party by mutual agreement ; whereas , in order to encourage tenders and to ensure that they are not based on theoretical considerations making them impossible to assess objectively , it is necessary to allow for an increase at the time of payment in the price of successful tenders for deliveries to be made during the 1983 / 84 milk year , the increase being based on the change in the intervention price , expressed in national currency , as decided by the Council for the 1983 / 84 milk year; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Milk and Milk Products , shall arrange for the delivery of skimmed-milk powder as food aid on the terms specified therein . In the case of supplies of skimmed-milk powder bought on the Community market and for which the delivery date referred to in item 9 of Annex I falls after the end of the 1982 / 83 milk year , the sum paid on tenders resulting from application of the procedure referred to in item 12 of Annex I shall be increased at the time of payment by the increment in the intervention price , as expressed in the currency of the Member State in which the tender was submitted , arising from the Council's decisions on common agricultural prices and agri-monetary measures for the 1983 / 84 milk year . Successful tenderers may avail themselves of this provision only from the seventh day of the 1983 / 84 milk year onwards and only if they furnish evidence that the skimmed-milk powder has been manufactured after the new intervention prices have come into effect . Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. HAS ADOPTED THIS REGULATION : Article 1 In accordance with the provisions of Regulation (EEC) No 303 / 77, the intervention agencies listed in Annex I This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 1 March 1983 . For the Commission Poul DALSAGER Member of the Commission 8 . 3 . 83 Official Journal of the European Communities No L 62 / 3 ANNEX H 1 ) Consignment A B C 1 . Application of Council Regu ­ lations: ( a ) legal basis (EEC) No 1037 / 82 ( 1982 programme) (b) affectation (EEC) No 1038 / 82 2 . Beneficiary NGO 3 . Country of destination Zaire See Annex II Peru 4. Total quantity of the con ­ signment 350 tonnes 650 tonnes 480 tonnes 5 . Intervention agency responsible for delivery Will result from application of the procedure referred to in point 12 6 . Origin of the skimmed-milk powder ( 2 ) Bought on the Community market 7 . Special characteristics and / or packaging ( 3 ) 8 . Markings on the packaging H See Annex II 9 . Delivery period Delivery in April 1983 10 . Stage and place of delivery Community port of loading operating a regular service with the recipient country 11 . Representative of the beneficiary responsible for reception ( 7 ) C ) ( 7 )( 8 )( n ) ( 7 )( 8 ) (9)r) Euronaid, PO Box 90727 , Van Alkemadelaan 1 , NL-2509 LS Den Haag ( telex 34278 CEMEC NL; tel . 070 / 246869-241744) 12 . Procedure to be applied to determine the costs of supply Tender 13 . Expiry of the time limit for submission of tenders 12 noon on 21 March 1983 No L 62/ 4 Official Journal of the European Communities 8 . 3 . 83 Consignment D E F 1 . Application of Council Regu ­ lations: (a ) legal basis (EEC) No 1037 / 82 ( 1982 programme) (b ) affectation (EEC) No 1038 / 82 2 . Beneficiary NGO 3 . Country of destination Chile 4 . Total quantity of the con ­ signment 500 tonnes 500 tonnes 500 tonnes 5 . Intervention agency responsible for delivery Will result from application of the procedure referred to in point 12 6 . Origin of the skimmed-milk powder ( 2 ) Bought on the Community market 7 . Special characteristics and/ or packaging ( 3 ) ( 5 ) 8 . Markings on the packaging See Annex II 9 . Delivery period Delivery in April 1983 10 . Stage and place of delivery Community port of loading operating a regular service with the recipient country 1 1 . Representative of the beneficiary responsible for reception n o o n Euronaid, PO Box 90727 , Van Alkemadelaan 1 , NL-2509 LS Den Haag (telex 34278 CEMEC NL : tel . 070 / 246869-241744) 12. Procedure to be applied to determine the costs of supply Tender 13 . Expiry of the time limit for submission of tenders 12 noon on 21 March 1983 8 . 3 . 83 Official Journal of the European Communities No L 62 / 5 Consignment G H I 1 . Application of Council Regu ­ lations : ( a ) legal basis (EEC) No 1037 / 82 ( 1982 programme) (b ) affectation (EEC) No 1038 / 82 2 . Beneficiary NGO 3 . Country of destination See Annex II Haiti 4 . Total quantity of the con ­ signment 425 tonnes 550 tonnes 410 tonnes 5 . Intervention agency responsible for delivery Will result from application of the procedure referred to in point 12 6 . Origin of the skimmed-milk powder ( 2 ) Bought on the Community market 7 . Special characteristics and/ or packaging ( 3 ) ( 5 ) 8 . Markings on the packaging See Annex II 9 . Delivery period Delivery in April 1983 10 . Stage and place of delivery Community port of loading operating a regular service with the recipient country 1 1 . Representative of the beneficiary responsible for reception ( 7 ) ( 8 ) Euronaid , PO Box 90727 , Van Alkemadelaan 1 , NL-2509 LS Den Haag (telex 34278 CEMEC NL ; tel . 070 / 246869-241744 ) 12 . Procedure to be applied to determine the costs of supply Tender 13 . Expiry of the time limit for submission of tenders 12 noon on 21 Mardi 1983 No L 62/ 6 Official Journal of the European Communities 8 . 3 . 83 Consignment K L M 1 . Application of Council Regu ­ lations: ( a ) legal basis (EEC) No 1037 / 82 ( 1982 programme) (b) affectation (EEC) No 1038 / 82 2 . Beneficiary NGO 3 . Country of destination See Annex II India See Annex II 4 . Total quantity of the con ­ signment 230 tonnes 550 tonnes 480 tonnes 5 . Intervention agency responsible for delivery Will result from application of the procedure referred to in point 12 6 . Origin of the skimmed-milk powder ( 2 ) Limited to the following three countries : Denmark , Ireland and the United Kingdom Bought on the Community market 7 . Special characteristics and/ or packaging ( 3 ) 8 . Markings on the packaging ( s ) See Annex II 9 . Delivery period Delivery in April 1983 10 . Stage and place of delivery Community port of loading operating a regular service with the recipient country 1 1 . Representative of the beneficiary responsible for reception ( 7 ) ( 8 ) H (") ( 7 ) ( 8 ) ( 12 ) Euronaid, PO Box 90727 , Van Alkemadelaan 1 , NL-2509 LS Den Haag ( telex 34278 CEMEC NL; tel . 070/246869-241744) 12 . Procedure to be applied to determine the costs of supply Tender 13 . Expiry of the time limit for submission of tenders 12 noon on 21 March 1983 8 . 3 . 83 Official Journal of the European Communities No L 62/ 7 Consignment N O P 1 . Application of Council Regu ­ lations: ( a ) legal basis (EEC) No 1037 / 82 ( 1982 programme) (b) affectation (EEC) No 1038 / 82 2. Beneficiary NGO 3 . Country of destination Mozambique See Annex II 4 . Total quantity of the con ­ signment 250 tonnes 360 tonnes 580 tonnes 5 . Intervention agency responsible for delivery Will result from application of the procedure referred to in point 12 6 . Origin of the skimmed-milk powder ( 2 ) Bought on the Community market 7 . Special characteristics and/ or packaging ( 3 ) ( 5 ) l 8 . Markings on the packaging See Annex II 9 . Delivery period Delivery in April 1983 10 . Stage and place of delivery Community port of loading operating a regular service with the recipient country 11 . Representative of the beneficiary responsible for reception n o n ( 7 )( g )( n ) ( 7 ) C ) Euronaid , PO Box 90727 , Van Alkemadelaan 1 , NL-2509 LS Den Haag (telex 34278 CEMEC NL; tel . 070 / 246869-241744 ) 12 . Procedure to be applied to determine the costs of supply Tender 13 . Expiry of the time limit for submission of tenders 12 noon on 21 March 1983 No L 62 / 8 Official Journal of the European Communities 8 . 3 . 83 Consignment Q R S 1 . Application of Council Regu ­ lations: ( a ) legal basis (EEC) No 1037 / 82 ( 1982 programme) ( b ) affectation (EEC ) No 1038 / 82 2 . Beneficiary NGO 3 . Country of destination See Annex II Uruguay 4 . Total quantity of the con ­ signment 300 tonnes 250 tonnes 300 tonnes 5 . Intervention agency responsible for delivery Will result from application of the procedure referred to in point 12 6 . Origin of the skimmed-milk powder ( 2 ) Bought on the Community market 7 . Special characteristics and / or packaging ( 3 ) 8 . Markings on the packaging ( s ) See Annex II 9 . Delivery period Delivery in April 1983 10 . Stage and place of delivery Community port of loading operating a regular service with the recipient country 1 1 . Representative of the beneficiary responsible for reception H ( g )( 10)( 19 ) n on n ( 8 )( 9 )( 19 ) Euronaid, PO Box 90727 , Van Alkemadelaan 1 , NL-2509 LS Den Haag ( telex 34278 CEMEC NL; tel . 070/246869-241744 ) 12 . Procedure to be applied to determine the costs of supply Tender 13 . Expiry of the time limit for submission of tenders 12 noon on 21 March 1983 8.3 . 83 Official Journal of the European Communities No L 62/ 9 Consignment T U V w 1 . Application of Council Regu ­ lations : ( a ) legal basis (EEC) No 1037/ 82 ( 1982 programme) (b) affectation (EEC) No 1038 /82 2 . Beneficiary NGO 3 . Country of destination See Annex Ã Indonesia 4 . Total quantity of the con ­ signment 390 tonnes 180 tonnes 325 tonnes 570 tonnes 5 . Intervention agency responsible for delivery Will result from application of the procedure referred to in point 12 6 . Origin of the skimmed-milk powder ( 2 ) Bought on the Community market 7 . Special characteristics and/or packaging ( 3 ) ( s ) 8 . Markings on the packaging See Annex II 9 . Delivery period Delivery in April 1983 10 . Stage and place of delivery Community port of loading operating a regular service with the recipient country 1 1 . Representative of the beneficiary responsible for reception H (*) n o n ( 7 ) (*) Euronaid, PO Box 90727 , Van Alkemadelaan 1 , NL-2509 LS Den Haag {telex 34278 CEMEC NL; tel . 070/ 246869-241744) 12 . Procedure to be applied to determine the costs of supply Tender 13 . Expiry of the time limit for submission of tenders 12 noon on 21 March 1983 No L 62/ 10 Official Journal of the European Communities 8 . 3 . 83 Consignment X Y 1 . Application of Council Regu ­ lations: ( a ) legal basis (EEC) No 1037 / 82 ( 1982 programme) (b) affectation (EEC) No 1038 / 82 2 . Beneficiary 3 . Country of destination ^ Honduras 4 . Total quantity of the con ­ signment 100 tonnes 900 tonnes 5 . Intervention agency responsible for delivery Irish 6 . Origin of the skimmed-milk powder ( 2 ) Bought on the Irish market Intervention stocks 7. Special characteristics and/or packaging ( 3 ) ( s ) Entry into intervention stock after 1 lune 1982 8 . Markings on the packaging 'Leche en polvo descremada con vitami ­ nas A y D / DonaciÃ ³n de la Comunidad econÃ ³mica europea a Honduras' 'Leche en polvo / DonaciÃ ³n de la Comu ­ nidad econÃ ³mica europea a Honduras' 9 . Delivery period Delivery as soon as possible and at the latest 31 March 1983 10 . Stage and place of delivery Community port of loading operating a regular service with the recipient country ( 6 ) 1 1 . Representative of the beneficiary responsible for reception ( 4 )  12 . Procedure to be applied to determine the costs of supply Mutual agreement 13 . Expiry of the time limit for submission of tenders  8 . 3 . 83 Official Journal of the European Communities No L 62 / 11 Consignment Z AA 1 . Application of Council Regu ­ lations : ( a ) legal basis (EEC ) No 1037 / 82 ( 1982 programme) (b ) affectation (EEC ) No 1038 / 82 2 . Beneficiary 3 . Country of destination ^j- Sudan ICRC Nicaragua 4 . Total quantity of the con ­ signment 500 tonnes 50 tonnes 5 . Intervention agency responsible for delivery Will result from application of the pro ­ cedure referred to in point 12 British 6 . Origin of the skimmed-milk powder ( 2 ) Bought on the Community market Bought on the British market 7 . Special characteristics and/ or packaging ( 3 ) ( s ) 8 . Markings on the packaging 'Skimmed-milk powder , enriched with vitamins A and D / Gift of the European Economic Community to the Sudan / For free distribution' A red cross 10 x 10 cm and , in letters at least 1 cm high , the following mark ­ ings : 'NIC 91 / Leche desnatada en polvo con vitaminas A y D / DonaciÃ ³n de la Comu ­ nidad econÃ ³mica europea / AcciÃ ³n del comitÃ © internacional de la Cruz Roja / Destinado a la distribuciÃ ³n gratuita / Corinto' 9 . Delivery period Loading in April 1983 Loading as soon as possible and at the latest 31 March 1983 10 . Stage and place of delivery Community port of loading operating a regular service with the recipient country ( 6 ) Port of unloading Corinto (deposited on the quay or on lighters ) 1 1 . Representative of the beneficiary responsible for reception ( 4 )  DelegaciÃ ³n CICR, c / o Cruz Roja , NicaragÃ ¼ense , Apartado 3279 , Managua (Nicaragua ) 12 . Procedure to be applied to determine the costs or supply Tender Mutual agreement 13 . Expiry of the time limit for submission of tenders 12 noon on 21 March 1983  No L 62/ 12 Official Journal of the European Communities 8 . 3 . 83 Consignment AB AC 1 . Application of Council Regu ­ lations : ( a ) legal basis (EEC) No 1037 / 82 ( 1982 programme) (b ) affectation (EEC) No 1038 / 82 2 . Beneficiary World Food Programme Licross 3 . Country of destination Mali Chad 4 . Total quantity of the con ­ signment 215 tonnes 200 tonnes 5 . Intervention agency responsible for delivery Will result from application of the procedure referred to in point 12 6 . Origin of the skimmed-milk powder ( 2 ) Bought on the Community market 7 . Special characteristics and /or packaging ( 3 ) ( s ) 8 . Markings on the packaging See Annex II A red cross 10 x 10 cm and , in letters at least 1 cm high , the following mark ­ ings : 'Lait Ã ©crÃ ©mÃ © en poudre vitaminÃ © / Don de la CommunautÃ © Ã ©conomique europÃ ©enne / Action de la Ligue des sociÃ ©tÃ ©s de la Croix-Rouge / Pour distribution gratuite au Tchad / N'Djamena' 9 . Delivery period Delivery in May 1983 Loading as soon as possible and at the latest 30 April 1983 10 . Stage and place of delivery Community port of loading operating a regular service with the recipient country Delivered to N'Djamena via Douala 1 1 . Representative of the beneficiary responsible for reception ( 4 ) DÃ ©lÃ ©gation Ligue des sociÃ ©tÃ ©s de la Croix-Rouge, BP 1137-15 , avenue FÃ ©lix EbouÃ ©, N'Djamena ( ,3 ) 12 . Procedure to be applied to determine the costs of supply Tender 13 . Expiry of the time limit for submission of tenders 12 noon on 21 March 1983 8 . 3 . 83 Official Journal of the European Communities No L 62 / 13 Consignment AD AE 1 . Application of Council Regu ­ lations : ( a ) legal basis (EEC) No 1037 / 82 ( 1982 programme) (b ) affectation (EEC) No 1038 / 82 2 . Beneficiary World Food Programme Licross 3 . Country of destination North Yemen Mauritius 4. Total quantity of the con ­ signment 180 tonnes 25 tonnes 5 . Intervention agency responsible for delivery Luxembourg British 6 . Origin of the skimmed-milk powder ( 2 ) Bought on the Community market 7. Special characteristics and/ or packaging ( 3 ) ( 5 ) 8 . Markings on the packaging 'North Yemen 1320 / DSE / Dried skimmed-milk powder enriched with vitamins A -and D / Hodeidah / Gift of the European Economic Community / Action of the World Food Programme' A red cross 10 x 10 cm and , in letters at least 1 cm high , the following mark ­ ings : 'Skimmed-milk powder , enriched with vitamins A and D / Gift of the European Economic Community / Action of the League of Red Cross Societies / For free distribution in Mauritius / Port Louis' 9 . Delivery period Delivery as soon as possible and at the latest 31 March 1983 Loading in March 1983 10 . Stage and place of delivery Community port of loading operating a regular service with the recipient country Port of unloading Port-Louis (deposited on the quay or on lighters) 1 1 . Representative of the beneficiary responsible for reception (4 )  Mauritius Red Cross Society , Ste ThÃ ©rÃ ¨se Street , Curepipe (Mauritius) ( 14 ) 12 . Procedure to be applied to determine the costs or supply Mutual agreement 13 . Expiry of the time limit for submission of tenders No L 62 / 14 Official Journal of the European Communities 8 . 3 . 83 Consignment AF AG 1 . Application of Council Regu ­ lations: I ( a ) legal basis (EEC) No 1037 / 82 ( 1982 programme) (b ) affectation (EEC) No 1038 / 82 2 . Beneficiary 3 . Country of destination j Uganda Zimbabwe 4. Total quantity of the con ­ signment 500 tonnes 1 000 tonnes 5 . Intervention agency responsible for delivery British German 6 . Origin of the skimmed-milk powder (2 ) Intervention stocks 7 . Special characteristics and / or packaging ( 3 ) Entry into intervention stock after 1 June 1982 Entry into intervention stock after 1 December 1982 (20 ) 8 . Markings on the packaging 'Skimmed-milk powder / Gift of the European Economic Community to' followed by: 'Uganda' followed by: 'Zimbabwe' 9 . Delivery period Loading as soon as possible and at the latest 15 April 1983 31 March 1983 10 . Stage and place of delivery Delivered to Kampala 'Dairy Corporation Stores' Plot No 49 / 55 , 5th Street Industrial Area , Kampala Community port of loading operating a regular service with the recipient country ( 6 ) 1 1 . Representative of the beneficiary responsible for reception ( 4 ) Dairy Corporation , PO Box 7078 , Kampala , Uganda General Manager , Dairy Marketing Board , 18 Stanley Avenue, Harare , (Zimbabwe) ( telex 4420 DMHBOZW) 12 . Procedure to be applied to determine the costs of supply Tender Mutual agreement 13 . Expiry of the time limit for submission of tenders 12 noon on 21 March 1983  8 . 3 . 83 Official Journal of the European Communities No L 62/ 15 Consignment AH 1 . Application of Council Regu ­ lations: ' ( a ) legal basis (EEC ) No 1037 / 82 ( 1982 programme) ( b ) affectation (EEC) No 1038 / 82 2 . Beneficiary 3 . Country of destination Grenada 4 . Total quantity of the con ­ signment 175 tonnes 5 . Intervention agency responsible for delivery Will result from application of the procedure referred to in point 12 6 . Origin of the skimmed-milk powder ( z ) Bought on the Community market 7 . Special characteristics and/or packaging ( 3 ) 8 . Markings on the packaging ( 5 ) 1 'Skimmed-milk powder, enriched with vitamins A and D / Gift of the European Economic Community to Grenada / For free distribution' 9 . Delivery period Loading in April 1983 10 . Stage and place of delivery Community port of loading operating a regular service with the recipient country ( 4 ) 1 1 . Representative of the beneficiary responsible for reception ( 4 )  12. Procedure to be applied to determine the costs of supply Tender 13 . Expiry of the time limit for submission of tenders 12 noon on 21 March 1983 No L 62/ 16 Official Journal of the European Communities 8 . 3 . 83 Consignment AI AK 1 . Application of Council Regu ­ lations: ( a ) legal basis (EEC) No 1037 / 82 ( 1982 programme) (b) affectation (EEC) No 1038 / 82 2 . Beneficiary World Food Programme 3 . Country of destination Guinea Somalia 4 . Total quantity of the con ­ signment 13 tonnes 95 tonnes 5 . Intervention agency responsible for delivery French Will result from application of the procedure referred to in point 12 6 . Origin of the skimmed-milk powder (2 ) Intervention stocks Bought on the Community market 7. Special characteristics and/or packaging ( 3 ) Entry into intervention stock after 1 June 1982 sy 8 . Markings on the packaging See Annex II 9 . Delivery period Delivery in April 1983 Delivery in May 1983 10. Stage and place of delivery Community port of loading operating a regular service with the recipient country 11 . Representative of the beneficiary responsible for reception (4 )  12. Procedure to be applied to determine the costs of supply Mutual agreement Tender 13 . Expiry of the time limit for submission of tenders  12 noon on 21 March 1983 8.3 . 83 Official Journal of the European Communities No L 62 / 17 Consignment AL AM 1 . Application of Council Regu ­ lations: ( a ) legal basis (EEC) No 1037 / 82 ( 1982 programme) (EEC) No 1037 / 82 ( 1982 programme) (b ) affectation (EEC) No 1038 / 82 ( reserved) (EEC ) No 1038 / 82 2. Beneficiary UNHCR NGO 3 . Country of destination Pakistan Zaire 4 . Total quantity of the con ­ signment 1 000 tonnes ( 15 ) 100 tonnes 5 . Intervention agency responsible for delivery Will result from application of the procedure referred to in point 12 6 . Origin of the skimmed-milk powder ( 2 ) Bought on the Community market 7 . Special characteristics and/ or packaging ( 3 ) ( 5 ) ( 5 ) 0 8 ) 8 . Markings on the packaging 'Skimmed-milk powder enriched with vitamins A and D / Gift of the European Economic Community / UNHCR assi ­ stance to Afghan refugees / For free distribution' 'Lait Ã ©crÃ ©mÃ © en poudre / Enrichi en vitamines A et D / Don de la Commu ­ nautÃ © Ã ©conomique europÃ ©enne / Pour distribution gratuite au ZaÃ ¯re / Don non commercialisable / CoopÃ ©ration BEDH-BOPR / 82102 / Kinshasa via Matadi' 9 . Delivery period Loading in April 1983 10 . Stage and place of delivery Port of unloading Karachi (deposited on the quay or on lighters) Community port of loading operating a regular service with the recipient country ( 6 ) 11 . Representative of the beneficiary responsible for reception UNHCR, PO Box 1263 , Islamabad (telex 5665 UNHCR PK HICOMREF Islamabad ; tel . 26001 ) Euronaid , Van Alkemadelaan 1 , NL-2597 AA Den Haag ( telex 34278 CEMEC NL; tel . 241744 or 244594 ) ( 7 )( 1 6 ) ( 17 ) 12. Procedure to be applied to determine the costs of supply Tender 13 . Expiry of the time limit for submission of tenders 12 noon on 21 March 1983 No L 62/ 18 Official Journal of the European Communities 8 . 3 . 83 Notes: (') This Annex, together with the notice published in Official Journal No C 95 of 19 April 1977 , page 7 , takes the place of an invitation to tender from the intervention agencies concerned in cases where, under point 12 , there must be a tendering procedure . The sum paid shall take into account any increase due under Article 1 of this Regulation . ( 2 ) In cases where the goods come from intervention stocks , an additional notice stating the warehouses where the product is stored will be published in the 'C' series of the Official Journal of the European Communities . ( 3 ) Other than those set out in the Annex to Regulation (EEC) No 625 /78 ; see Article 6 (2 ) of Regulation (EEC) No 303 / 77 . ( 4 ) Only in the case of delivery 'to the port of unloading' and 'free at destination'; see Article 5 and the last indent of Article 13 ( 1 ) of Regulation (EEC) No 303 / 77 . ( 5 ) The vitamin A content of the skimmed-milk powder must be at least 5 000 i.u . per 100 grams. The vitamin D content of the skimmed-milk powder must be at least 500 i.u . per 100 grams . The vitamin compound incorporated into the milk must be guaranteed to contain 10 times as much vitamin A as vitamin D. The vitamins incorporated in the milk must be of pharmaceutical quality and produced for human consumption . The date of manufacture of the vitaminized skimmed-milk powder must be clearly marked on the sacks . The vitaminized skimmed-milk powder must be manufactured within the limit of one month before the date of delivery of the attestation of control , see Article 8 ( 1 ) of Regulation (EEC) No 303 / 77 . ( 6 ) Fob delivery shall be deemed to have taken place and the risks shall pass from the sucessful tenderer to the recipient at the moment when the products have actually been lifted across the rails of the vessel at the port of shipment designated for delivery . ( 7 ) The successful tenderer shall send to : MM. M. H. Schutz BY , Insurance Brokers, Blaak 16 , NL-3011 TA Rotterdam on delivery , a copy of the commercial invoice in respect of each part-quantity . (*) The successful tenderer shall send to the beneficiaries' agents , on delivery , a health certificate in respect of each part-quantity , made out in the language indicated by the beneficiaries . (') The successful tenderer shall send to the beneficiaries' agents , on delivery , a certificate of origin made out in Spanish . ( ,0 ) The successful tenderer shall send to the beneficiaries' agents , on delivery , a certificate of origin made out in Portuguese . ( n ) For landings at Dar es Salaam and Mombasa , the goods should be loaded on standardized pallets covered with retractable plastic film . ( 12 ) The successful tenderer shall send to the beneficiaries' agents , on delivery , a certificate of origin made out in English . ( 13 ) The bill of lading shall contain the following information : 'NOTIFY-ADDRESS: ( a ) Consignee; (b ) Ligue des societes de la Croix-Rouge, BP 276 , CH-1211 Gen&amp;ve 19 (telex 22555 CH)'. Moreover , a copy of the dispatch documents should be sent by the successful tenderer as soon as possible to the following addresses :  M. Burtin , Ligue des sociÃ ©tÃ ©s de la Croix-Rouge , BP 276 , CH-1211 GenÃ ¨ve 19 ,  DÃ ©lÃ ©gation de la Commission , BP 552 N'Djamena-Tchad. ( 14 ) The bill of lading must contain the following information : 'NOTIFY-ADDRESS: ( a ) Consignee ; i ( b ) Ligue des Soci6t6s de la Croix Rouge, BP 276 , CH-1211 Geneve 19 (telex 22555 CH)'. Moreover , a copy of the dispatch documents should be sent by the successful tenderer as soon as posible to the following addresses :  M. Burtin , Ligue des sociÃ ©tÃ ©s de la Croix-Rouge , BP 276 , CH-1211 Geneve 19 ;  EEC Commission Delegate , PO Box 144, Port Louis , Mauritius . ( 15 ) In cases where the total quantity of a lot is a multiple of 500 tonnes, the tender submitted may relate to a partial quantity of 500 tonnes or to a multiple of 500 tonnes; see Article 14 ( 2 ) of Regulation (EEC) No 303 / 77 . 8 . 3 . 83 Official Journal of the European Communities No L 62/ 19 ( 1S ) A copy of the dispatch documents should be sent to : D616gation de la CEE , BP 2000 , Kinshasa , Zaire . ( 17 ) The successful tenderer shall send to the beneficiary's agent , on delivery , a certificate of origin and a health certificate . ( ,8 ) The successful tenderer must not deliver the product on pallets . ( ,9 ) In the case of the following countries of destination : Peru Chile Brazil Honduras Guatemala Uruguay the successful tenderer shall submit to the beneficiary's representative, on delivery , a health certificate certified by the consular authorities . ( 20 ) The product should be delivered by the successful tenderer in containers . No L 62 / 20 Official Journal of the European Communities 8 . 3 . 83 BILAG II  ANHANG II  Ã Ã Ã ¡Ã Ã ¡Ã ¤Ã Ã Ã  II  ANNEX II  ANNEXE II  ALLEGATO II  BIJLAGE II Parti Bezeichnung der Partie Ã §Ã ±Ã Ã ±Ã ºÃ Ã ·Ã Ã ¹Ã Ã ¼Ã Ã  Ã Ã ·Ã  ÃÃ ±Ã Ã Ã ¯Ã ´Ã ±Ã  Lot DÃ ©signation du lot Designazione della partita Aanduiding van de partij TotalmÃ ¦ngde (i tons ) Gesamtmenge der Partie ( in Tonnen) Ã £Ã Ã ½Ã ¿Ã »Ã ¹Ã ºÃ ® ÃÃ ¿Ã Ã Ã Ã ·Ã Ã ± Ã Ã ·Ã  ÃÃ ±Ã Ã Ã ¯Ã ´Ã ±Ã  (Ã Ã µ Ã Ã Ã ½Ã ¿Ã Ã ) Total quantity ( in tonnes ) QuantitÃ © totale du lot (en tonnes ) QuantitÃ totale della partita ( in tonnellate ) Totale hoeveelheid van de partij ( in ton ) DelmÃ ¦ngde (i tons ) Teilmengen ( in Tonnen) Ã Ã µÃ Ã ¹Ã ºÃ ­Ã  ÃÃ ¿Ã Ã Ã Ã ·Ã Ã µÃ  (Ã Ã µ Ã Ã Ã ½Ã ¿Ã Ã ) Partial quantities ( in tonnes ) QuantitÃ ©s partielles (en tonnes ) Quantitativi parziali ( in tonnellate ) Deelhoeveelheden ( in ton ) Modtager EmpfÃ ¤nger Ã Ã ¹Ã ºÃ ±Ã ¹Ã ¿Ã Ã Ã ¿Ã  Beneficiary BÃ ©nÃ ©ficiaire Beneficiario Begunstigde Modtagerland Bestimmungsland Ã §Ã Ã Ã ± ÃÃ Ã ¿Ã ¿Ã Ã ¹Ã Ã ¼Ã ¿Ã  Recipient country Pays destinataire Paese destinatario Bestemmingsland Emballagens pÃ ¥tegning Aufschrift auf der Verpackung Ã Ã ½Ã ´Ã µÃ ¹Ã ¾Ã · Ã µÃÃ ¯ Ã Ã ·Ã  Ã Ã Ã Ã ºÃ µÃ Ã ±Ã Ã ¯Ã ±Ã  Markings on the packaging Inscription sur l'emballage Iscrizione sull'imballaggio Aanduiding op de verpakking A 350 350 Caritas Belgica ZaÃ ¯re ZaÃ ¯re / Caritas / 80217 / Lait Ã ©crÃ ©mÃ © en poudre , enrichi en vitamines A et D / Matadi / Don de la CommunautÃ © Ã ©conomique euro ­ pÃ ©enne / Action de Caritas Belgica / Pour distribution gratuite B 650 125 Caritas Belgica Burundi Burundi / Caritas / 80218 / Lait Ã ©crÃ ©mÃ © en poudre, enrichi en vitamines A et D / Bujum ­ bura via Mombasa / Don de la CommunautÃ © Ã ©conomique europÃ ©enne / Action de Caritas Belgica / Pour distribution gratuite 200 Caritas Germanica Uganda Uganda / Caritas / 80450 / Skimmed-milk powder , enriched with vitamins A and D / Kampala via Mombasa / Gift of the European Economic Community / Action of Caritas Germanica / For free distribution 125 Caritas Belgica Rwanda Rwanda / Caritas / 80205 / Lait Ã ©crÃ ©mÃ © en poudre , enrichi en vitamines A et D / Kigali via Mombasa / Don de la CommunautÃ © Ã ©conomi ­ que europÃ ©enne / Action de Caritas Belgica / Pour distribution gratuite 100 Catholic Relief Services Kenya Kenya / Cathwel / 80138 / Skimmed-milk powder , enriched with vitamins A and D / Mombasa / Gift of the European Economic Community / Action of the Catholic Relief Services / For free distribution 100 Caritas Italiana Sudan Sudan / Caritas / 80607 / Skimmed-milk powder, enriched with vitamins A and D / Mombasa in transit to Juba / Gift of the European Economic Community / Action of Caritas Italiana / For free distribution C 480 25 Caritas Belgica Peru Peru / Caritas / 80215 / Leche desnatada en polvo con vitaminas A y D / Callao / DonaciÃ ³n de la Comunidad econÃ ³mica europea / AcciÃ ³n de Caritas Belgica / Destinado a la distribuciÃ ³n gratuita 8 . 3 . 83 Official Journal of the European Communities No L 62/ 21 Parti Bezeichnung der Partie Ã §Ã ±Ã Ã ±Ã ºÃ Ã ·Ã Ã ¹Ã Ã ¼Ã Ã  Ã Ã ·Ã  ÃÃ ±Ã Ã Ã ¯Ã ´Ã ±Ã  Lot DÃ ©signation du lot Designazione della partita Aanduiding van de partij TotalmÃ ¦ngde (i tons ) Gesamtmenge der Partie ( in Tonnen) Ã £Ã Ã ½Ã ¿Ã »Ã ¹Ã ºÃ ® ÃÃ ¿Ã Ã Ã Ã ·Ã Ã ± Ã Ã ·Ã  ÃÃ ±Ã Ã Ã ¯Ã ´Ã ±Ã  (Ã Ã µ Ã Ã Ã ½Ã ¿Ã Ã ) Total quantity ( in tonnes ) QuantitÃ © totale du lot (en tonnes ) QuantitÃ totale della partita ( in tonnellate) Totale hoeveelheid van de partij ( in ton) DelmÃ ¦ngde (i tons ) Teilmengen ( in Tonnen) Ã Ã µÃ Ã ¹Ã ºÃ ­Ã  ÃÃ ¿Ã Ã Ã Ã ·Ã Ã µÃ  (Ã Ã µ Ã Ã Ã ½Ã ¿Ã Ã ) Partial quantities ( in tonnes ) QuantitÃ ©s partielles (en tonnes ) Quantitativi parziali ( in tonnellate ) Deelhoeveelheden ( in ton) Modtager EmpfÃ ¤nger Ã Ã ¹Ã ºÃ ±Ã ¹Ã ¿Ã Ã Ã ¿Ã  Beneficiary BÃ ©nÃ ©ficiaire Beneficiario Begunstigde Modtagerland Bestimmungsland Ã §Ã Ã Ã ± ÃÃ Ã ¿Ã ¿Ã Ã ¹Ã Ã ¼Ã ¿Ã  Recipient country Pays destinataire Paese destinatario Bestemmingsland Emballagens pÃ ¥tegning Aufschrift auf der Verpackung Ã Ã ½Ã ´Ã µÃ ¹Ã ¾Ã · Ã µÃÃ ¯ Ã Ã ·Ã  Ã Ã Ã Ã ºÃ µÃ Ã ±Ã Ã ¯Ã ±Ã  Markings on the packaging Inscription sur remballage Iscrizione sull'imballaggio Aanduiding op de verpakking 25 Caritas Belgica Peru Peru / Caritas / 80216 / Leche desnatada en polvo con vitaminas A y D / Callao / DonaciÃ ³n de la Comunidad econÃ ³mica europea / AcciÃ ³n de Caritas Belgica / Destinado a la distribuciÃ ³n gratuita 350 Caritas neerlandica Peru Peru / Caritas / 80333 / Leche desnatada en polvo con vitaminas A y D / Callao / DonaciÃ ³n de la Comunidad econÃ ³mica europea / AcciÃ ³n de Caritas neerlandica / Destinado a la distri ­ buciÃ ³n gratuita 20 Deutsche Welthungerhilfe Peru Peru / DWH / 82811 / Leche desnatada en polvo con vitaminas A y D / Chimbote / DonaciÃ ³n de la Comunidad econÃ ³mica europea / AcciÃ ³n de Deutsche Welthungerhilfe / Desti ­ nado a la distribuciÃ ³n gratuita 60 Dutch Interchurch Aid Peru Peru / DLA / 81107 / Leche desnatada en polvo con vitaminas A y D / Callao / donaciÃ ³n de la Comunidad econÃ ³mica europea / AcciÃ ³n de la FundaciÃ ³n de Ayuda EcumÃ ©nica Holandesa / Destinado a la distribuciÃ ³n gratuita D 500 105 Caritas Germanica Chile Chile / Caritas / 80452 / Leche desnatada en polvo con vitaminas A y D Antofagasta / DonaciÃ ³n de la Comunidad econÃ ³mica europea / AcciÃ ³n de Caritas Germanica / Destinado a la distribuciÃ ³n gratuita 110 Caritas Germanica Chile Chile / Caritas / 80453 / Leche desnatada en polvo con vitaminas A y D / Coquimbo / DonaciÃ ³n de la Comunidad econÃ ³mica europea / AcciÃ ³n de Caritas GermÃ ¡nica / Destinado a la distribuciÃ ³n gratuita 195 Caritas Germanica Chile Chile / Caritas / 80455 / Leche desnatada en polvo con vitaminas A y D / Valparaiso / DonaciÃ ³n de la Comunidad econÃ ³mica europea / AcciÃ ³n de Caritas GermÃ ¡nica / Destinado a la distribuciÃ ³n gratuita 90 Caritas Germanica Chile Chile / Caritas / 80457 / Leche desnatada en polvo con vitaminas A y D / Talcahuano / DonaciÃ ³n de la Comunidad econÃ ³mica europea / AcciÃ ³n de Caritas GermÃ ¡nica / Destinado a la distribuciÃ ³n gratuita No L 62 /22 Official Journal of the European Communities 8 . 3 . 83 Parti Bezeichnung der Partie Ã §Ã ±Ã Ã ±Ã ºÃ Ã ·Ã Ã ¹Ã Ã ¼Ã Ã  Ã Ã ·Ã  ÃÃ ±Ã Ã Ã ¯Ã ´Ã ±Ã  Lot DÃ ©signation du lot Designazione della partita Aanduiding van de partij TotalmÃ ¦ngde (i tons ) Gesamtmenge der Partie ( in Tonnen ) Ã £Ã Ã ½Ã ¿Ã »Ã ¹Ã ºÃ ® ÃÃ ¿Ã Ã Ã Ã ·Ã Ã ± Ã Ã ·Ã  ÃÃ ±Ã Ã Ã ¯Ã ´Ã ±Ã  (Ã Ã µ Ã Ã Ã ½Ã ¿Ã Ã ) Total quantity ( in tonnes) QuantitÃ © totale du lot (en tonnes ) QuantitÃ totale della partita ( in tonnellate ) Totale hoeveelheid van de partij ( in ton) DelmÃ ¦ngde (i tons ) Teilmengen ( in Tonnen) Ã Ã µÃ Ã ¹Ã ºÃ ­Ã  ÃÃ ¿Ã Ã Ã Ã ·Ã Ã µÃ  (Ã Ã µ Ã Ã Ã ½Ã ¿Ã Ã ) Partial quantities ( in tonnes ) QuantitÃ ©s partielles (en tonnes ) Quantitativi parziali ( in tonnellate ) Deelhoeveelheden ( in ton) Modtager EmpfÃ ¤nger Ã Ã ¹Ã ºÃ ±Ã ¹Ã ¿Ã Ã Ã ¿Ã  Beneficiary BÃ ©nÃ ©ficiaire Beneficiario Begunstigde Modtagerland Bestimmungsland Ã §Ã Ã Ã ± ÃÃ Ã ¿Ã ¿Ã Ã ¹Ã Ã ¼Ã ¿Ã  / Recipient country Pays destinataire Paese destinatario Bestemmingsland Emballagens pÃ ¥tegning Aufschrift auf der Verpackung Ã Ã ½Ã ´Ã µÃ ¹Ã ¾Ã · Ã µÃÃ ¯ Ã Ã ·Ã  Ã Ã Ã Ã ºÃ µÃ Ã ±Ã Ã ¯Ã ±Ã  Markings on the packaging Inscription sur l'emballage Iscrizione sull'imballaggio Aanduiding op de verpakking E 500 500 Caritas Germanica Chile Chile / Caritas / 80454 / Leche desnatada en polvo con vitaminas A y D / Valparaiso / DonaciÃ ³n de la Comunidad econÃ ³mica europea / AcciÃ ³n de Caritas GermÃ ¡nica / Destinado a la distribuciÃ ³n gratuita F 500 500 Caritas Germanica Chile Chile / Caritas / 80456 / Leche desnatada en polvo con vitaminas A y D / Talcahuano / DonaciÃ ³n de la Comunidad econÃ ³mica europea / AcciÃ ³n de Caritas GermÃ ¡nica / Destinado a la distribuciÃ ³n gratuita G 425 100 Caritas Germanica Egypt Egypt / Caritas / 80445 / Skimmed-milk powder , enriched with vitamins A and D / Alexandria / Gift of the European Economic Community / Action of Caritas Germanica / For free distribution 200 SOS-Villaggio del Fanciullo Egypt Egypt / SVDF / 82007 / Skimmed-milk powder , enriched with vitamins A and D / Alexandria / Gift of the European Economic Community / Action of SOS-Villaggio del Fanciullo / For free distribution 100 Secours catholique franÃ §ais Lebanon Lebanon / Caritas / 80511 / Skimmed-milk powder , enriched with vitamins A and D / Beyrouth / Gift of the European Economic Community / Action of Secours catholique franÃ §ais / For free distribution 25 World Council of Churches Lebanon Lebanon / WCC / 80705 / Skimmed-milk powder , enriched with vitamins A and D / Beyrouth / Gift of the European Economic Community / Action of the World Council of Churches / For free distribution H 550 250 Caritas Germanica Ethiopia Ethiopia / Caritas / Skimmed-milk powder , enriched with vitamins A and D / 80446 / Assab / Gift of the European Economic Com ­ munity / Action of Caritas Germanica / For free distribution 100 Caritas Italiana Sudan Sudan / Caritas / 80606 / Skimmed-milk powder , enriched with vitamins A and D / Port Sudan / Gift of the European Economic Com ­ munity / Action of Caritas Italiana / For free distribution 8 . 3 . 83 Official Journal of the European Communities No L 62 / 23 Parti Bezeichnung der Partie Ã §Ã ±Ã Ã ±Ã ºÃ Ã ·Ã Ã ¹Ã Ã ¼Ã Ã  Ã Ã ·Ã  ÃÃ ±Ã Ã Ã ¯Ã ´Ã ±Ã  Lot DÃ ©signation du lot Designazione della partita Aanduiding van de partij TotalmÃ ¦ngde (i tons ) Gesamtmenge der Partie ( in Tonnen) Ã £Ã Ã ½Ã ¿Ã »Ã ¹Ã ºÃ ® ÃÃ ¿Ã Ã Ã Ã ·Ã Ã ± Ã Ã ·Ã  ÃÃ ±Ã Ã Ã ¯Ã ´Ã ±Ã  (Ã Ã µ Ã Ã Ã ½Ã ¿Ã Ã ) Total quantity ( in tonnes ) QuantitÃ © totale du lot (en tonnes ) QuantitÃ totale della partita ( in tonnellate ) Totale hoeveelheid van de partij ( in ton) DelmÃ ¦ngde (i tons ) Teilmengen ( in Tonnen) Ã Ã µÃ Ã ¹Ã ºÃ ­Ã  ÃÃ ¿Ã Ã Ã Ã ·Ã Ã µÃ  (Ã Ã µ Ã Ã Ã ½Ã ¿Ã Ã ) Partial quantities ( in tonnes ) QuantitÃ ©s partielles (en tonnes) Quantitativi parziali ( in tonnellate ) Deelhoeveelheden ( in ton) Modtager EmpfÃ ¤nger Ã Ã ¹Ã ºÃ ±Ã ¹Ã ¿Ã Ã Ã ¿Ã  Beneficiary BÃ ©nÃ ©ficiaire Beneficiario Begunstigde Modtagerland Bestimmungsland Ã §Ã Ã Ã ± ÃÃ Ã ¿Ã ¿Ã Ã ¹Ã Ã ¼Ã ¿Ã  Recipient country Pays destinataire Paese destinatario Bestemmingsland Emballagens pÃ ¥tegning Aufschrift auf der Verpackung Ã Ã ½Ã ´Ã µÃ ¹Ã ¾Ã · Ã µÃÃ ¯ Ã Ã ·Ã  Ã Ã Ã Ã ºÃ µÃ Ã ±Ã Ã ¯Ã ±Ã  Markings on the packaging Inscription sur l'emballage Iscrizione sull'imballaggio Aanduiding op de verpakking 50 Secours catholique franÃ §ais Somalia Somalia / Caritas / 80512 / Skimmed-milk powder , enriched with vitamins A and D / Mogadishu / Gift of the European Economic Community / Action of Secours catholique franÃ §ais / For free distribution 50 Secours catholique franÃ §ais Djibouti Djibouti / Caritas / 80513 / Skimmed-milk powder , enriched with vitamins A and D / Djibouti / Gift of the European Economic Community / For free distribution / Action of Secours catholique franÃ §ais 100 Catholic Relief Services Jordan Jordan / Cathwel / 80137 / Skimmed-milk powder / Aqaba / Action of Catholic Relief Services / For free distribution / Gift of the European Economic Community I 410 250 Caritas Germanica HaÃ ¯ti HaÃ ¯ti / Caritas / 80447 / Lait Ã ©crÃ ©mÃ © en poudre vitaminÃ © / Port au Prince / Don de la Commu ­ nautÃ © Ã ©conomique europÃ ©enne / Action de Caritas Germanica / Pour distribution gra ­ tuite 60 Caritas Neerlandica HaÃ ¯ti HaÃ ¯ti / Caritas / 80337 / Lait Ã ©crÃ ©mÃ © en poudre vitaminÃ © / Port au Prince / Don de la Commu ­ nautÃ © Ã ©conomique europÃ ©enne / Action de Caritas Neerlandica / Pour distribution gra ­ tuite 100 Catholic Relief Services HaÃ ¯ti HaÃ ¯ti / Cathwel / 80143 / Lait Ã ©crÃ ©mÃ © en poudre vitaminÃ © / Port au Prince / Don de la CommunautÃ © Ã ©conomique europÃ ©enne / Ac ­ tion de Catholic Relief Services / Pour distribu ­ tion gratuite K 230 100 Caritas Germanica Honduras Honduras / Caritas / 80458 / Skimmed-milk powder , enriched with vitamins A and D / Puerto Cortes / Gift of the European Economic Community / Action of Caritas Germanica / For free distribution 50 Catholic Relief Services Costa Rica Costa Rica / Cathwel / 80144 / Skimmed-milk powder , enriched with vitamins A and D / Punta Renas / Gift of the European Economic Community / Action ofCatholic Relief Services / For free distribution No L 62 / 24 Official Journal of the European Communities 8 . 3 . 83 Parti Bezeichnung der Partie Ã §Ã ±Ã Ã ±Ã ºÃ Ã ·Ã Ã ¹Ã Ã ¼Ã Ã  Ã Ã ·Ã  ÃÃ ±Ã Ã Ã ¯Ã ´Ã ±Ã  Lot DÃ ©signation du lot Designazione della partita Aanduiding van de partij TotalmÃ ¦ngde (i tons) Gesamtmenge der Partie ( in Tonnen) Ã £Ã Ã ½Ã ¿Ã »Ã ¹Ã ºÃ ® ÃÃ ¿Ã Ã Ã Ã ·Ã Ã ± Ã Ã ·Ã  ÃÃ ±Ã Ã Ã ¯Ã ´Ã ±Ã  (Ã Ã µ Ã Ã Ã ½Ã ¿Ã Ã ) Total quantity ( in tonnes ) QuantitÃ © totale du lot (en tonnes ) QuantitÃ totale della partita ( in tonnellate) Totale hoeveelheid van de partij ( in ton) DelmÃ ¦ngde (i tons) Teilmengen ( in Tonnen) Ã Ã µÃ Ã ¹Ã ºÃ ­Ã  ÃÃ ¿Ã Ã Ã Ã ·Ã Ã µÃ  (Ã Ã µ Ã Ã Ã ½Ã ¿Ã Ã ) Partial quantities ( in tonnes ) QuantitÃ ©s partielles (en tonnes ) Quantitativi parziali ( in tonnellate ) Deelhoeveelheden ( in ton) Modtager EmpfÃ ¤nger Ã Ã ¹Ã ºÃ ±Ã ¹Ã ¿Ã Ã Ã ¿Ã  Beneficiary BÃ ©nÃ ©ficiaire Beneficiario Begunstigde Modtagerland Bestimmungsland Ã §Ã Ã Ã ± ÃÃ Ã ¿Ã ¿Ã Ã ¹Ã Ã ¼Ã ¿Ã  Recipient country Pays destinataire Paese destinatario Bestemmingsland Emballagens pÃ ¥tegning Aufschrift auf der Verpackung Ã Ã ½Ã ´Ã µÃ ¹Ã ¾Ã · Ã µÃÃ ¯ Ã Ã ·Ã  Ã Ã Ã Ã ºÃ µÃ Ã ±Ã Ã ¯Ã ±Ã  Markings on the packaging Inscription sur l'emballage Iscrizione sull'imballaggio Aanduiding op de verpakking 80 Catholic Relief Services Nicaragua Nicaragua / Cathwel / 80142 / Skimmed-milk powder , enriched with vitamins A and D / Corinto / Gift of the European Economic Community / Action ofCatholic ReliefServices / For free distribution L 550 250 Caritas Germanica India India / Caritas / 80448 / Skimmed-milk powder , enriched with vitamins A and D / Calcutta / Gift of the European Economic Community / For free distribution / Action of Caritas Germanica 30 Caritas Neerlandica India India / Cathwel / 80330 / Skimmed-milk powder , enriched with vitamins A and D / Bombay / Gift of the European Economic Community / For free distribution 110 Caritas Neerlandica India India / Cathwel / 80331 / Skimmed-milk powder , enriched with vitamins A and D / Gift of the European Economic Community / For free distribution / Cochin 160 Caritas Neerlandica India India / Cathwel / 80332 / Skimmed-milk powder , enriched with vitamins A and D / Gift of the European Economic Community / For free distribution / Madras M 480 135 Catholic Relief Services India India / Cathwel / 80145 / Skimmed-milk powder , enriched with vitamins A and D / Bombay / Gift of the European Economic Community / Action ofCatholic Relief Services / For free distribution 150 Catholic Relief Services India India / Cathwel / 80146 / Skimmed-milk powder , enriched with vitamins A and D / Calcutta / Gift of the European Economic Community / Action of Catholic Relief Services / For free distribution 75 Catholic Relief Services India India / Cathwel / 80147 / Skimmed-milk powder , enriched with vitamins A and D / Gift of the European Economic Community / Action of Catholic Relief Services / For free distribution / Cochin 8 . 3 . 83 Official Journal of the European Communities No L 62 / 25 Parti Bezeichnung der Partie Ã §Ã ±Ã Ã ±Ã ºÃ Ã ·Ã Ã ¹Ã Ã ¼Ã Ã  Ã Ã ·Ã  ÃÃ ±Ã Ã Ã ¯Ã ´Ã ±Ã  Lot DÃ ©signation du lot Designazione della partita Aanduiding van de partij TotalmÃ ¦ngde (i tons ) Gesamtmenge der Partie ( in Tonnen) Ã £Ã Ã ½Ã ¿Ã »Ã ¹Ã ºÃ ® ÃÃ ¿Ã Ã Ã Ã ·Ã Ã ± Ã Ã ·Ã  ÃÃ ±Ã Ã Ã ¯Ã ´Ã ±Ã  (Ã Ã µ Ã Ã Ã ½Ã ¿Ã Ã ) Total quantity ( in tonnes ) QuantitÃ © totale du lot (en tonnes ) QuantitÃ totale della partita ( in tonnellate ) Totale hoeveelheid van de partij ( in ton ) DelmÃ ¦ngde (i tons ) Teilmengen ( in Tonnen ) Ã Ã µÃ Ã ¹Ã ºÃ ­Ã  ÃÃ ¿Ã Ã Ã Ã ·Ã Ã µÃ  (Ã Ã µ Ã Ã Ã ½Ã ¿Ã Ã ) Partial quantities ( in tonnes ) QuantitÃ ©s partielles (en tonnes ) Quantitativi parziali ( in tonnellate ) Deelhoeveelheden ( in ton) Modtager EmpfÃ ¤nger Ã Ã ¹Ã ºÃ ±Ã ¹Ã ¿Ã Ã Ã ¿Ã  Beneficiary BÃ ©nÃ ©ficiaire Beneficiario Begunstigde Modtagerland Bestimmungsland Ã §Ã Ã Ã ± ÃÃ Ã ¿Ã ¿Ã Ã ¹Ã Ã ¼Ã ¿Ã  Recipient country Pays destinataire Paese destinatario Bestemmingsland Emballagens pÃ ¥tegning Aufschrift auf der Verpackung Ã Ã ½Ã ´Ã µÃ ¹Ã ¾Ã · Ã µÃÃ ¯ Ã Ã ·Ã  Ã Ã Ã Ã ºÃ µÃ Ã ±Ã Ã ¯Ã ±Ã  Markings on the packaging Inscription sur l'emballage Iscrizione sull'imballaggio Aanduiding op de verpakking 90 Catholic Relief Services India India / Cathwel / 80148 / Skimmed-milk powder , enriched with vitamins A and D / Madras / Gift of the European Economic Community / Action of the Catholic Relief Services / For free distribution 30 SOS-Villaggio del Fanciullo Nepal Nepal / SVDF / 82009 / Skimmed-milk powder , enriched with vitamins A and D / Kathmandu via Calcutta / Gift of the European Economic Community / Action of SOS-Villag ­ gio del Fanciullo / For free distribution N 250 55 Caritas Germanica Mozambique Mozambique / Caritas / 80459 / Leite desna ­ tado em pÃ ³ com vitaminas A e D / Maputo / Dom da Comunidade econÃ ³mica europeia / AcÃ §Ã ¢o do Caritas GermÃ nica / Destinado a distribuiÃ §Ã £o gratuita 51 Caritas Germanica Mozambique Mozambique / Caritas / 80460 / Leite desna ­ tado em pÃ ³ com vitaminas A e D / Beira / Dom da Comunidade econÃ ³mica europeia / AcÃ §Ã ¢o do Caritas GermÃ ¡nica / Destinado a distribui ­ Ã §Ã £o gratuita 44 Caritas Germanica Mozambique Mozambique / Caritas / 80461 / Leite desna ­ tado em pÃ ³ com vitaminas A e D / Nacala / Dom da Comunidade econÃ ³mica europeia / AcÃ §Ã ¢o do Caritas GermÃ ¡nica / Destinado a distribuiÃ §Ã £o gratuita 100 Oxfam Belgium Mozambique Mozambique / Oxfam B / 80808 / Leite desnatado em pÃ ³ com vitaminas A e D / Maputo / Dom da Comunidade econÃ ³mica europeia / AcÃ §Ã ¢o do Oxfam B / Destinado a distribuiÃ §Ã £o gratuita O 360 200 Caritas Neerlandica Tanzania Tanzania / Caritas / 80336 / Skimmed-milk powder , enriched with vitamins A and D / Dar es Salaam / Gift of the European Economic Communities / Action of Caritas Neerlandica / For free distribution 160 Caritas Germanica Zambia Zambia / Caritas / 80451 / Skimmed-milk powder , enriched with vitamins A and D / Lusaka via Durban / Gift of the European Economic Community / Action of Caritas Germanica / For free distribution No L 62/ 26 Official Journal of the European Communities 8 . 3 . 83 Parti Bezeichnung der Partie Ã §Ã ±Ã Ã ±Ã ºÃ Ã ·Ã Ã ¹Ã Ã ¼Ã Ã  Ã Ã ·Ã  ÃÃ ±Ã Ã Ã ¯Ã ´Ã ±Ã  Lot DÃ ©signation du lot Designazione della partita Aanduiding van de partij TotalmÃ ¦ngde (i tons) Gesamtmenge der Partie ( in Tonnen) Ã £Ã Ã ½Ã ¿Ã »Ã ¹Ã ºÃ ® ÃÃ ¿Ã Ã Ã Ã ·Ã Ã ± Ã Ã ·Ã  ÃÃ ±Ã Ã Ã ¯Ã ´Ã ±Ã  (Ã Ã µ Ã Ã Ã ½Ã ¿Ã Ã ) Total quantity ( in tonnes ) QuantitÃ © totale du lot (en tonnes) QuantitÃ totale della partita ( in tonnellate ) Totale hoeveelheid van de partij ( in ton ) DelmÃ ¦ngde (i tons ) Teilmengen ( in Tonnen) Ã Ã µÃ Ã ¹Ã ºÃ ­Ã  ÃÃ ¿Ã Ã Ã Ã ·Ã Ã µÃ  (Ã Ã µ Ã Ã Ã ½Ã ¿Ã Ã ) Partial quantities ( in tonnes ) QuantitÃ ©s partielles (en tonnes ) Quantitativi parziali ( in tonnellate ) Deelhoeveelheden ( in ton) Modtager EmpfÃ ¤nger Ã Ã ¹Ã ºÃ ±Ã ¹Ã ¿Ã Ã Ã ¿Ã  Beneficiary BÃ ©nÃ ©ficiaire Beneficiario Begunstigde Modtagerland Bestimmungsland Ã §Ã Ã Ã ± ÃÃ Ã ¿Ã ¿Ã Ã ¹Ã Ã ¼Ã ¿Ã  Recipient country Pays destinataire Paese destinatario Bestemmingsland Emballagens pÃ ¥tegning Aufschrift auf der Verpackung Ã Ã ½Ã ´Ã µÃ ¹Ã ¾Ã · Ã µÃÃ ¯ Ã Ã ·Ã  Ã Ã Ã Ã ºÃ µÃ Ã ±Ã Ã ¯Ã ±Ã  Markings on the packaging Inscription sur l'emballage Iscrizione sull'imballaggio Aanduiding op de verpakking P 580 50 Caritas Germanica Niger Niger / Caritas / 80449 / Lait Ã ©crÃ ©mÃ © en poudre , enrichi en vitamines A et D / Cotonou / Don de la CommunautÃ © Ã ©conomique euro ­ pÃ ©enne / Action de Caritas Germanica / Pour distribution gratuite 100 Caritas Italiana Mauritanie Mauritanie / Caritas / 80605 / Lait Ã ©crÃ ©mÃ © en poudre , enrichi en vitamines A et D / Nouak ­ chott / Don de la CommunautÃ © Ã ©conomique europÃ ©enne / Caritas Italiana / Pour distribu ­ tion gratuite 20 Oxfam Belgique BÃ ©nin BÃ ©nin / Oxfam / 80807 / Lait Ã ©crÃ ©mÃ © en poudre , enrichi en vitamines A et D / Don de la CommunautÃ © Ã ©conomique europÃ ©enne / Cotonou / Action de Oxfam Belgique / Pour distribution gratuite 250 Secours catholique franÃ §ais SÃ ©nÃ ©gal SÃ ©nÃ ©gal / Caritas / 80510 / Lait Ã ©crÃ ©mÃ © en poudre , enrichi en vitamines A et D / Dakar / Don de la CommunautÃ © Ã ©conomique euro ­ pÃ ©enne / Action de Secours catholique franÃ §ais / Pour distribution gratuite 150 Catholic Relief Services SÃ ©nÃ ©gal SÃ ©nÃ ©gal / Cathwel / 80139 / Lait Ã ©crÃ ©mÃ © en poudre , enrichi de vitamines A et D / Dakar / Don de la CommunautÃ © Ã ©conomique euro ­ pÃ ©enne / Action de Catholic Relief Services / Pour distribution gratuite 10 Association Aide au tiers monde Togo Togo / AATM / 81709 / Lait Ã ©crÃ ©mÃ © en poudre , enrichi de vitamines A et D / LomÃ © / Don de la CommunautÃ © Ã ©conomique euro ­ pÃ ©enne / Action de l'association Aide au tiers monde / Pour distribution gratuite Q 300 50 Caritas Neerlandica Angola Angola / Caritas / 80325 / Leite desnatado em pÃ ³ com vitaminas A e D / Lobito / Dom da Comunidade econÃ ³mica europeia / AcÃ §Ã o do Caritas NeerlÃ ¡ndica / Destinado a distribuiÃ §Ã £o gratuita 50 Caritas Neerlandica Cabo Verde Cabo Verde / Caritas / 80327 / Leite desna ­ tado em pÃ ³ com vitaminas A e D / Praia / Dom da Comunidade econÃ ³mica europeia / AcÃ §Ã o do Caritas NeerlÃ ¡ndica / Destinado a distribui ­ Ã §ao gratuita 8 . 3 . 83 Official Journal of the European Communities No L 62/ 27 Parti Bezeichnung der Partie Ã §Ã ±Ã Ã ±Ã ºÃ Ã ·Ã Ã ¹Ã Ã ¼Ã Ã  Ã Ã ·Ã  ÃÃ ±Ã Ã Ã ¯Ã ´Ã ±Ã  Lot DÃ ©signation du lot Designazione della partita Aanduiding van de partij TotalmÃ ¦ngde (i tons ) Gesamtmenge der Partie ( in Tonnen) Ã £Ã Ã ½Ã ¿Ã »Ã ¹Ã ºÃ ® ÃÃ ¿Ã Ã Ã Ã ·Ã Ã ± Ã Ã ·Ã  ÃÃ ±Ã Ã Ã ¯Ã ´Ã ±Ã  (Ã Ã µ Ã Ã Ã ½Ã ¿Ã Ã ) Total quantity ( in tonnes ) QuantitÃ © totale du lot (en tonnes ) QuantitÃ totale della partita ( in tonnellate ) Totale hoeveelheid van de partij ( in ton) DelmÃ ¦ngde (i tons ) Teilmengen ( in Tonnen ) Ã Ã µÃ Ã ¹Ã ºÃ ­Ã  ÃÃ ¿Ã Ã Ã Ã ·Ã Ã µÃ  (Ã Ã µ Ã Ã Ã ½Ã ¿Ã Ã ) Partial quantities ( in tonnes ) QuantitÃ ©s partielles (en tonnes) Quantitativi parziali ( in tonnellate) Deelhoeveelheden ( in ton) Modtager EmpfÃ ¤nger Ã Ã ¹Ã ºÃ ±Ã ¹Ã ¿Ã Ã Ã ¿Ã  Beneficiary BÃ ©nÃ ©ficiaire Beneficiario Begunstigde Modtagerland Bestimmungsland Ã §Ã Ã Ã ± ÃÃ Ã ¿Ã ¿Ã Ã ¹Ã Ã ¼Ã ¿Ã  Recipient country Pays destinataire Paese destinatario Bestemmingsland Emballagens pÃ ¥tegning Aufschrift auf der Verpackung Ã Ã ½Ã ´Ã µÃ ¹Ã ¾Ã · Ã µÃÃ ¯ Ã Ã ·Ã  Ã Ã Ã Ã ºÃ µÃ Ã ±Ã Ã ¯Ã ±Ã  Markings on the packaging Inscription sur l'emballage Iscrizione sull'imballaggio Aanduiding op de verpakking 100 SOS-Villaggio del Fanciullo Brazil Brazil / SVDF / 82008 / Leite desnatado em pÃ ³ com vitaminas A e D / Santos / Dom da Comunidade econÃ ³mica europeia / AcÃ §Ã ¢o do SOS-Villaggio del Fanciullo / Destinado a distribuiÃ §Ã £o gratuita 100 Oxfam Belgium Angola Angola / Oxfam B / 80809 / Leite desnatado em pÃ ³ com vitaminas A e D / Lobito / Dom da Comunidade econÃ ³mica europeia / AcÃ §Ã ¢o do Oxfam B / Destinado a distribuiÃ §Ã £o gratuita R 250 50 Caritas Neerlandica Bolivia Bolivia / Caritas / 80326 / Leche desnatada en polvo con vitaminas A y D / Santa Cruz via Buenos Aires / DonaciÃ ³n de la Comunidad econÃ ³mica europea / AcciÃ ³n de Caritas Neer ­ landica / Destinado a la distribuciÃ ³n gratuita 200 Caritas Neerlandica Colombia Colombia / Caritas / 80328 / Leche desnatada en polvo con vitaminas A y D / Santa Marta / DonaciÃ ³n de la Comunidad econÃ ³mica europea / AcciÃ ³n de Caritas Neerlandica / Destinado a la distribuciÃ ³n gratuita S 300 300 Catholic Relief Services Uruguay Uruguay / Cathwel / 80140 / Leche desnatada en polvo con vitaminas A y D / Montevideo / DonaciÃ ³n de la Comunidad econÃ ³mica europea / AcciÃ ³n de Catholic Relief Services / Desti ­ nado a la distribuciÃ ³n gratuita T 390 60 Caritas Neerlandica Philippines Philippines / Caritas / 80334 / Skimmed-milk powder / Manila / Gift of the European Economic Community / Action of Caritas Neerlandica / For free distribution 40 Caritas Neerlandica Philippines Philippines / Caritas / 80335 / Skimmed-milk powder, enriched with vitamins A and D / Manila / Gift of the European Economic Community / Action of Caritas Neerlandica / For free distribution 60 Deutsche Welthungerhilfe Sri Lanka Sri Lanka / DWH / 82810 / Skimmed-milk powder , enriched with vitamins A and D / Colombo / Action of Deutsche Welthunger ­ hilfe / Gift of the European Economic Com ­ munity / For free distribution No L 62 / 28 Official Journal of the European Communities 8 . 3 . 83 Parti Bezeichnung der Partie Ã §Ã ±Ã Ã ±Ã ºÃ Ã ·Ã Ã ¹Ã Ã ¼Ã Ã  Ã Ã ·Ã  ÃÃ ±Ã Ã Ã ¯Ã ´Ã ±Ã  Lot DÃ ©signation du lot Designazione della partita Aanduiding van de partij TotalmÃ ¦ngde (i tons ) Gesamtmenge der Partie ( in Tonnen) Ã £Ã Ã ½Ã ¿Ã »Ã ¹Ã ºÃ ® ÃÃ ¿Ã Ã Ã Ã ·Ã Ã ± Ã Ã ·Ã  ÃÃ ±Ã Ã Ã ¯Ã ´Ã ±Ã  (Ã Ã µ Ã Ã Ã ½Ã ¿Ã Ã ) Total quantity ( in tonnes ) QuantitÃ © totale du lot (en tonnes ) QuantitÃ totale della partita ( in tonnellate ) Totale hoeveelheid van de partij ( in ton) DelmÃ ¦ngde (i tons ) Teilmengen ( in Tonnen) Ã Ã µÃ Ã ¹Ã ºÃ ­Ã  ÃÃ ¿Ã Ã Ã Ã ·Ã Ã µÃ  (Ã Ã µ Ã Ã Ã ½Ã ¿Ã Ã ) Partial quantities ( in tonnes ) QuantitÃ ©s partielles (en tonnes ) Quantitativi parziali ( in tonnellate ) Deelhoeveelheden ( in ton) Modtager EmpfÃ ¤nger Ã Ã ¹Ã ºÃ ±Ã ¹Ã ¿Ã Ã Ã ¿Ã  Beneficiary BÃ ©nÃ ©ficiaire Beneficiario Begunstigde Modtagerland Bestimmungsland Ã §Ã Ã Ã ± ÃÃ Ã ¿Ã ¿Ã Ã ¹Ã Ã ¼Ã ¿Ã  Recipient country Pays destinataire Paese destinatario Bestemmingsland Emballagens pÃ ¥tegning Aufschrift auf der Verpackung Ã Ã ½Ã ´Ã µÃ ¹Ã ¾Ã · Ã µÃÃ ¯ Ã Ã ·Ã  Ã Ã Ã Ã ºÃ µÃ Ã ±Ã Ã ¯Ã ±Ã  Markings on the packaging Inscription sur l'emballage Iscrizione sull'imballaggio Aanduiding op de verpakking 80 Catholic Relief Services Sri Lanka Sri Lanka / Cathwel / 80141 / Skimmed-milk powder , enriched with vitamins A and D / Colombo / Gift of the European Economic Community / Action ofCatholic Relief Services / For free distribution 150 SOS-Villaggio del Fanciullo Philippines Philippines / SVDF / 82010 / Skimmed-milk powder, enriched with vitamins A and D / Gift of the European Economic Community / Action of SOS-Villaggio del Fanciullo / For free distribution / Manila U 180 100 Secours catholique franÃ §ais Comores Comores / Caritas / 80509 / Lait Ã ©crÃ ©mÃ © en poudre, enrichi de vitamines A et D / Moroni / Don de la CommunautÃ © Ã ©conomique euro ­ pÃ ©enne / Action du Secours catholique franÃ §ais / Pour distribution gratuite 50 Secours populaire franÃ §ais Madagascar Madagascar / SPF / 83303 / Lait Ã ©crÃ ©mÃ © en poudre, enrichi de vitamines A et D / Tamatave / Don de la CommunautÃ © Ã ©conomique euro ­ pÃ ©enne / Action du Secours populaire franÃ §ais / Pour distribution gratuite 30 SociÃ ©tÃ © de Saint-Vincent de Paul Madagascar Madagascar / SSP / 81302 / Lait Ã ©crÃ ©mÃ © en poudre , enrichi de vitamines A et D / Majunga / Don de la CommunautÃ © Ã ©conomique euro ­ pÃ ©enne / Action de la SociÃ ©tÃ © de Saint-Vincent de Paul / Pour distribution gratuite V 325 75 Catholic Relief Services Jamaica Jamaica / Cathwel / 80136 / Skimmed-milk powder / Kingston / Gift of the European Economic Community / Action of Catholic Relief Services / For free distribution 50 Catholic Relief Services Dominica Dominica / Cathwel / 80135 / Skimmed-milk powder , enriched with vitamins A and D / Port of Roseau / Gift of the European Economic Community / Action of Catholic Relief Services / For free distribution 200 Caritas Neerlandica RepÃ ºblica Dominicana RepÃ ºblica Dominicana / Caritas / 80329 / Leche desnatada en polvo con vitaminas A y D / Santo Domingo / DonaciÃ ³n de la Comunidad econÃ ³mica europea / AcciÃ ³n de Caritas Neer ­ landica / Destinado a la distribuciÃ ³n gratuita 8 . 3 . 83 Official Journal of the European Communities No L 62 / 29 Parti Bezeichnung der Partie Ã §Ã ±Ã Ã ±Ã ºÃ Ã ·Ã Ã ¹Ã Ã ¼Ã Ã  Ã Ã ·Ã  ÃÃ ±Ã Ã Ã ¯Ã ´Ã ±Ã  Lot DÃ ©signation du lot Designazione della partita Aanduiding van de partij TotalmÃ ¦ngde (i tons ) Gesamtmenge der Partie ( in Tonnen) Ã £Ã Ã ½Ã ¿Ã »Ã ¹Ã ºÃ ® ÃÃ ¿Ã Ã Ã Ã ·Ã Ã ± Ã Ã ·Ã  ÃÃ ±Ã Ã Ã ¯Ã ´Ã ±Ã  (Ã Ã µ Ã Ã Ã ½Ã ¿Ã Ã ) Total quantity ( in tonnes ) QuantitÃ © totale du lot (en tonnes ) QuantitÃ totale della partita ( in tonnellate ) Totale hoeveelheid van de partij ( in ton) DelmÃ ¦ngde (i tons ) Teilmengen ( in Tonnen ) Ã Ã µÃ Ã ¹Ã ºÃ ­Ã  ÃÃ ¿Ã Ã Ã Ã ·Ã Ã µÃ  (Ã Ã µ Ã Ã Ã ½Ã ¿Ã Ã ) Partial quantities ( in tonnes ) QuantitÃ ©s partielles (en tonnes ) Quantitativi parziali ( in tonnellate) Deelhoeveelheden ( in ton) Modtager EmpfÃ ¤nger Ã Ã ¹Ã ºÃ ±Ã ¹Ã ¿Ã Ã Ã ¿Ã  Beneficiary BÃ ©nÃ ©ficiaire Beneficiario Begunstigde Modtagerland Bestimmungsland Ã §Ã Ã Ã ± ÃÃ Ã ¿Ã ¿Ã Ã ¹Ã Ã ¼Ã ¿Ã  Recipient country Pays destinataire Paese destinatario Bestemmingsland Emballagens pÃ ¥tegning Aufschrift auf der Verpackung Ã Ã ½Ã ´Ã µÃ ¹Ã ¾Ã · Ã µÃÃ ¯ Ã Ã ·Ã  Ã Ã Ã Ã ºÃ µÃ Ã ±Ã Ã ¯Ã ±Ã  Markings on the packaging Inscription sur l'emballage Iscrizione sull'imballaggio Aanduiding op de verpakking W 570 50 Catholic Relief Services Indonesia Indonesia / Cathwel / 80149 / Skimmed-milk powder , enriched with vitamins A and D / Tanjung Karang / Gift of the European Econ ­ omic Community / Action of Catholic Relief Services / For free distribution 150 Catholic Relief Services Indonesia Indonesia / Cathwel / 80150 / Skimmed-milk powder , enriched with vitamins A and D / Gift of the European Economic Community / Semarang / Action of Catholic Relief Services / For free distribution 150 Catholic Relief Services Indonesia Indonesia / Cathwel / 80151 / Skimmed-milk powder , enriched with vitamins A and D / Cilacap via Tanjung Priok / Gift of the Euro ­ pean Economic Community / Action of Catholic Relief Services / For free distribu ­ tion 150 Catholic Relief Services Indonesia Indonesia / Cathwel / 80152 / Skimmed-milk powder , enriched with vitamins A and D / Surabaya / Gift of the European Economic Community / Action ofCatholic Relief Services / For free distribution 10 Dutch Interchurch Aid Indonesia Indonesia / DIA / 81105 / Skimmed-milk powder , enriched with vitamins A and D / Semarang / Gift of the European Economic Community / Action of Dutch Interchurch Aid / For free distribution 60 Dutch Interchurch Aid Indonesia Indonesia / DLA / 81106 / Skimmed-milk powder , enriched with vitamins A and D / Bitung via Tanjung Priok / Action of Dutch Interchurch Aid / For free distribution AB 215 90 PAM Mali Mali / 2231 EXP / Dried skimmed milk enriched / Dakar in transit to Bamako / Gift of the European Economic Community / Action of the World Food Programme 55 PAM Mali Mali / 2231 EXP / Dried skimmed milk enriched / Abidjan in transit to Mopti / Gift of the European Economic Community / Action of the World Food Programme No L 62 / 30 Official Journal of the European Communities 8 . 3 . 83 Parti Bezeichnung der Partie Ã §Ã ±Ã Ã ±Ã ºÃ Ã ·Ã Ã ¹Ã Ã ¼Ã Ã  Ã Ã ·Ã  ÃÃ ±Ã Ã Ã ¯Ã ´Ã ±Ã  Lot DÃ ©signation du lot Designazione della partita Aanduiding van de partij TotalmÃ ¦ngde (i tons) Gesamtmenge der Partie ( in Tonnen) Ã £Ã Ã ½Ã ¿Ã »Ã ¹Ã ºÃ ® ÃÃ ¿Ã Ã Ã Ã ·Ã Ã ± Ã Ã ·Ã  ÃÃ ±Ã Ã Ã ¯Ã ´Ã ±Ã  (Ã Ã µ Ã Ã Ã ½Ã ¿Ã Ã ) Total quantity ( in tonnes) QuantitÃ © totale du lot (en tonnes ) QuantitÃ totale della partita ( in tonnellate ) Totale hoeveelheid van de partij ( in ton) DelmÃ ¦ngde (i tons ) Teilmengen ( in Tonnen) Ã Ã µÃ Ã ¹Ã ºÃ ­Ã  ÃÃ ¿Ã Ã Ã Ã ·Ã Ã µÃ  (Ã Ã µ Ã Ã Ã ½Ã ¿Ã Ã ) Partial quantities ( in tonnes ) QuantitÃ ©s partielles (en tonnes) Quantitativi parziali ( in tonnellate) Deelhoeveelheden ( in ton) Modtager EmpfÃ ¤nger Ã Ã ¹Ã ºÃ ±Ã ¹Ã ¿Ã Ã Ã ¿Ã  Beneficiary BÃ ©nÃ ©ficiaire Beneficiario Begunstigde Modtagerland Bestimmungsland Ã §Ã Ã Ã ± ÃÃ Ã ¿Ã ¿Ã Ã ¹Ã Ã ¼Ã ¿Ã  Recipient country Pays destinataire Paese destinatario Bestemmingsland Emballagens pÃ ¥tegning Aufschrift auf der Verpackung Ã Ã ½Ã ´Ã µÃ ¹Ã ¾Ã · Ã µÃÃ ¯ Ã Ã ·Ã  Ã Ã Ã Ã ºÃ µÃ Ã ±Ã Ã ¯Ã ±Ã  Markings on the packaging Inscription sur remballage Iscrizione sull'imballaggio Aanduiding op de verpakking 35 PAM Mali Mali / 2231 EXP / Dried skimmed milk enriched / Dakar in transit to Kayes / Gift of the European Economic Community / Action of the World Food Programme 35 PAM Mali Mali / 2231 EXP / Dried skimmed milk enriched / LomÃ © in transit to Tombouctou / Gift of the European Economic Community / Action of the World Food Programme AI 13 3 PAM Guinea Guinea / 2485 / Dried skimmed milk non ­ enriched / Conakry / Gift of the European Economic Community / Action of the World Food Programme 10 PAM Guinea Guinea / 2469 / Dried skimmed milk non ­ enriched / Conakry / Gift of the European Economic Community / Action of the World Food Programme AK 95 65 PAM Somalia Somalia / 719 EXP / Dried skimmed milk enriched / Mogadiscio / Gift of the European Economic Community / Action of the World Food Programme 30 PAM Somalia Somalia / 719 EXP / Dried skimmed milk enriched / Berbera / Gift of the European Economic Community / Action of the World Food Programme